LLOYD, J.
An examination of the record induces the belief that the amount of the verdict and judgment are excessive and manifestly ■ against the weight of the evidence.
The written instruction requested by the utility company to be given to the jury before argument, and which the court refused, reads:—
“No.damages c,an be included or considered as caused by plaintiff, or its officers or employes, in trespassing upon or in any .other manner injuring the remaining property of the defendant, as such damages are wholly and entirely speculative and do not necessarily and reasonably follow from the construction and operation of the power line proposed and claimed by the plaintiff.”
This being a proper request and having been presented in writing before argument, should have been given. Refusal to do so constitutes reversible error. For this reason and because the verdict and judgment are manifestly against the weight of the evidence, the judgment is reversed and the proceedings remanded to the court of common pleas for a new trial in that court.
Williams and Richards, JJ, concur.